ALLOWABILITY NPTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Status of Claims / Amendments
	This office action is in response to the RCE referred above 01/06/2021, and supplemental amendment filed 05/17/2021.
Accordingly, claims 9-14 are presently pending and active (claims 9, 11 are independent claims). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harvey Kauget as discussed on 05/14/2021, 05/17/2021 and supplemental amendment filed 05/17/2021, and also email dated 05/14/2021 (with draft claim amendments, attached).

i) In the Drawings:
Fig. 3 to be amended as per draft amended drawing, as attached.
Applicant must submit replacement drawings before payment of issue fee.

ii) In the Specification: 
Paragraphs [0087, 0088, 0091] have been amended as follows:
[0087] The central ring (first subassembly) 21 is here comprised of three discharge chambers (here in the form of  tubes 210, 211 and 212) comprising plasma sources (generally between one and six discharge chambers) arranged in the center of the source and supplied by radiofrequency power P1 the block 
 [0088] A second ring 22 surrounds the central ring, that is comprised of, for example, three sources (but preferably between four and eight sources), each comprising two discharge chambers in series, the ring 22 being concentric with the central ring 21. The different discharge chambers (here in the form of tubes) of the ring 22 are supplied by radiofrequency power P2 and by a gas mixed in a block 



iii) In the Claims:
9.	(Currently Amended) A processing system for the treatment of an object by plasma comprising: 
a treatment vacuum chamber having a support on which the object to be treated is placed;
a first subassembly having at least three plasma sources; and
a second subassembly having at least three other plasma sources, the first subassembly and the second subassembly are arranged as concentric rings, said second subassembly is superimposed over said first subassembly;
each of the first and second subassembly having the three plasma sources each being supplied independently with radio frequency power and gas, the plasma generated by the at least three plasma sources of the first subassembly is from a gas of different chemical nature from the plasma generated by the at least three plasma sources of the second subassembly.

10.	(Canceled)
11.	(Canceled)
12. 	(Canceled)

14.	(Canceled)

Claims 16, 17 – CANCELLED.

18. 	(Currently Amended) The processing system according to claim 9 [17] wherein the second subassembly subassembly 

Allowable Subject Matter
Claims 9, 15, 18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9 - Closest prior art of record (viz. Sakamoto, Goring, Shajii) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a first subassembly having at least three plasma sources; and
a second subassembly having at least three other plasma sources, the first subassembly and the second subassembly are arranged as concentric rings, said second subassembly is superimposed over said first subassembly;
each of the first and second subassembly having the three plasma sources each being supplied independently with radio frequency power and gas, the plasma generated by the at least three plasma sources of the first subassembly is from a gas of different chemical nature from the plasma generated by the at least three plasma sources of the second subassembly”, in the context of other limitations of the claim. Applicant’s remarks (page 4) dated 01/06/2021 are also relevant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Okumura (US 6,267,074) teach a plasma apparatus comprising plurality of concentric plasma producing spaces 22 cut in a plasma producing chamber 21 (Figs. 1, 2 and col. 7, lines 59-62) but does not teach the claim limitations as per allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716